EXHIBIT 99.1 FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2011 Mill City Gold Corp. Condensed Interim Financial Statements For the six months ended June 30, 2011 (Unaudited - Prepared by Management) NOTICE OF NO AUDITOR REVIEW OF INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim financial statements of Mill City Gold Corp. for the six months ended June 30, 2011 have been prepared by the management of the Company and approved by the Company’s Audit Committee and the Company’s Board of Directors. Under National Instruments 51-102, Part 4, subsection 4.3 (3) (a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that an auditor has not reviewed the financial statements. The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. Mill City Gold Corp. Condensed Interim Statements of Financial Position (Unaudited - Prepared by Management) June 30, December 31, (Note 13) January 1, (Note 13) ASSETS CURRENT ASSETS Cash $ $ $ Amounts receivable (Note 5) Prepaid expenses (Note 6) - EQUIPMENT (Note 7) UNPROVEN MINERAL INTERESTS (Note 8 and Schedule) $ $ $ LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ $ SHAREHOLDERS’ EQUITY COMMON SHARES (Note 9) SHARE-BASED PAYMENT RESERVE DEFICIT ) ) ) $ $ $ OPERATIONS (Note 1) SUBSEQUENT EVENTS (Note 12) These condensed interim financial statements were approved for issue by the Board of Directors on August 16, 2011 and are signed on its behalf by: /s/ James R. Browns/ Janice Brown James R. Brown, DirectorJanice Brown, Director The accompanying notes and schedule are an integral part of these condensed interim financial statements Mill City Gold Corp. Condensed Interim Statements of Comprehensive Loss For the periods ended June 30 (Unaudited - Prepared by Management) Six months Six months Three months Three months EXPENSES: Share-based compensation $ Professional fees Management fees Secretarial and administration services Travel and meals Transfer agent fees and regulatory fees Investor relations - Rent Office and miscellaneous Amortization of equipment Loss before other items ) OTHER ITEMS Interest income Loss before income taxes ) Deferred income tax recovery - - - COMPREHENSIVE LOSS ) Loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes and schedule are an integral part of these condensed interim financial statements Mill City Gold Corp. Condensed Interim Statements of Shareholders’ Equity (Unaudited – Prepared by Management) Common shares Number of Shares Amount Share-based payment reserve Deficit Total Equity Balance at January 1, 2010 $ $ $ ) $ Share-based compensation – – – Comprehensive loss for the period – – – ) ) Balance at June 30, 2010 $ $ $ ) $ Balance at January 1, 2011 $ $ $ ) $ Common shares issued for: Unproven mineral interests - - Options exercised ) - Less: Share issue costs - ) - - ) Less: Flow-through share renunciation ) - - ) Share-based compensation – – – Comprehensive loss for the period – – – ) ) Expired options - - ) - Balance at June 30, 2011 $ $ $ ) $ The accompanying notes and schedule are an integral part of these condensed interim financial statements Mill City Gold Corp. Condensed Interim Statements of Cash Flows For the periods ended June 30 (Unaudited - Prepared by Management) Six months Six month Three months Three months CASH FLOW FROM (USED IN) OPERATING ACTIVITIES Comprehensive loss $ ) $ ) $ ) $ ) Adjustments to reconcile net cash provided by operating activities Amortization of equipment Share-based compensation Deferred income tax recovery ) - - - Decrease (increase) in Amounts receivable ) ) ) Prepaid expenses ) ) - Increase (decrease) in Accounts payable and accrued liabilities ) CASH FLOW FROM (USED IN) INVESTING ACTIVITIES Purchase of equipment ) - - - Expenditures on unproven mineral interests ) - ) - ) - ) - CASH FLOW FROM FINANCING ACTIVITIES Issuance of common shares - - - Less: Share issue costs ) - ) - ) - ) - INCREASE (DECREASE) IN CASH DURING THE PERIOD ) CASH, beginning of period CASH, end of period $ The accompanying notes and schedule are an integral part of these condensed interim financial statements. Schedule Mill City Gold Corp. Condensed Interim Schedules of Unproven Mineral Interests (Unaudited – Prepared by Management) GP2 Croxall Rosebud 12 Mt. Hinton Tombstone Total Ontario Ontario Yukon Yukon Yukon BALANCE, January 1, 2011 $ $ $ $
